DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2 and 5 are objected to because of the following informalities:
the colon after “substrate” should be changed to a semicolon (claim 1, line 2);
“is” should be inserted between “which” and “disposed” (claim 1, line 13);
“An” should be changed to lowercase “an” (claim 2, line 2);
“are” should be inserted between “electrode” and “disposed” (claim 5, line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 5,571,730).
Regarding claim 1, Park discloses in Fig. 8 (see annotated figure below) and related text a display device, comprising: 
a substrate 70 (Col. 7, line 17); 
a first electrode 62 (the right one of the two shown) disposed on the substrate (Col. 5, lines 39-40); 
a second electrode 80 spaced apart from the first electrode (Col. 5, line 43); 
a first semiconductor member (the right silicon pillar of the two shown), which comprises a first semiconductor portion 50 directly contacting the first electrode (Col. 5, line 40), a second semiconductor portion 72 directly contacting the second electrode and a third semiconductor portion (Col. 5, line 44), 
a fourth electrode 62 (the left one of the two shown) disposed on the substrate (Col. 5, lines 39-40); 
a fifth electrode 82 spaced apart from the fourth electrode (Col. 5, lines 44-45); 
a second semiconductor member (the left silicon pillar of the two shown), which comprises a fourth semiconductor portion 50 directly contacting the fourth electrode (Col. 5, line 40), a fifth semiconductor portion 72 directly contacting the fifth electrode, and a sixth semiconductor portion (Col. 5, line 44); 
a structural member 66 which is disposed between the first semiconductor portion and the substrate in a (vertical) direction perpendicular to a (top) side of the substrate (Col. 5, line 41), 
wherein the first semiconductor portion and the second semiconductor portion are directly connected through the third semiconductor portion, 
wherein the fourth semiconductor portion and the fifth semiconductor portion are directly connected through the sixth semiconductor portion, 
wherein a minimum distance between the first semiconductor portion and the substrate is unequal to a minimum distance between the second semiconductor portion and the substrate, and 
wherein a minimum distance between the fourth semiconductor portion and the substrate is unequal to a minimum distance between the fifth semiconductor portion and the substrate.

    PNG
    media_image1.png
    1000
    1207
    media_image1.png
    Greyscale

Regarding claim 2, Park discloses an insulating film which directly contacts the first semiconductor portion, the second semiconductor portion and the structural member (Fig. 8 with Examiner’s annotations above; Col. 5, lines 49-53).
Regarding claim 3, Park discloses a sixth electrode 77 which overlaps the second semiconductor portion (Fig. 8; Col. 5, lines 51-52).
Regarding claim 4, Park shows the second electrode and the fifth electrode are spaced apart from the structural member (Fig. 8).
Regarding claim 5, Park shows the second electrode and the fourth electrode are disposed on the structural member (Fig. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811